IN the trial of an action for damages, defendant in error, plaintiff below, received a favorable verdict. Plaintiff in error, defendant in the action, has sued out a writ of error and presents for immediate consideration an application for supersedeas.
It appears that plaintiff in error reserved an exception to the verdict, and was given time for filing a motion for a new trial; that such a motion was filed and overruled, to which ruling an exception was allowed. Not then, or at any time, was there entry of judgment.
Only from final judgment in a case of the nature presented does error lie. Code 1921, § 425. "If there is no final * * * judgment * * * obviously there is nothing * * * to review." Meyer v. Brophy, 15 Colo. 572,25 Pac. 1090. See, also, Martin v. Way, 86 Colo. 232,280 Pac. 488; Commercial Co. v. Higbee, 88 Colo. 300,295 Pac. 792.
In the circumstances of the record the writ is without office, perforce whereof the application for supersedeas has no basis. Therefore, but without prejudice to its reinstatement if the record below justifies amendment here showing final judgment, or to a further writ should the record at trial be so amended as to show appropriate judgment entry, let the order be that the present writ is dismissed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE CAMPBELL concur. *Page 21